DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/09/2020 has been entered and fully considered.
Claims 1-20 have been canceled.
Claims 21-39 have been newly added.
Claims 21-39 pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of United States Provisional Application 62/579,528 having a filing date of October 31, 2017, which is incorporated by reference herein. The present application also claims priority to as a Continuation-In-Part of United States Application 15/609,141 having a filing date of May 31, 2017 and United Stated Application 15/609,256 having a filing date of May 31, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-39 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-19 of Vallespi-Gonzalesz et al., U.S. Patent 10,809,361. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 21-39 of the instant application were fully disclosed in and covered by the claims 1-19 of U.S. Patent 10,809,361, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
With respect to claims 1 and 32.
Claims 21, 30, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 21, 30, and 36 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
	“accessing a predetermined set of objects of interest": A person of ordinary skill in the art can access related information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determining one or more cell statistics characterizing the LIDAR data corresponding to each cell": A person of ordinary skill in the art can determine information based on inputted information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determining based at least in part on the one or more cell statistics, whether the cell includes at least one object included in the predetermined set of objects of interest”: A person of ordinary skill in the art can determine results based on information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving LIDAR data from one or more LIDAR systems configured to transmit ranging signals relative to an autonomous vehicle” and “generating a top-view representation of the LIDAR data that is discretized into a grid of multiple cells”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computing system”, “LIDAR system”, and “processors”, is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 30, and 32-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Held et al. (USPGPub 2015/0363940) in view of Fritsch et al. (USPGPub 2016/0171316).	As per claim 21, Held discloses a computer-implemented method for detecting objects of interest, comprising: 	accessing, by a computing system that comprises one or more computing devices, a predetermined set of objects of interest (see at least paragraph 0062; wherein pre-processing input data to identify 402 tracked objects); 	receiving, by the computer system, LIDAR data from one or more LIDAR systems configured to transmit ranging signals relative to an autonomous vehicle (see at least paragraph 0060; wherein I/O interface 204 can enable receipt of data from LIDIAR systems…see at least paragraph 0104; wherein the relative motion of vehicles being tracked can take a range of linear and angular velocities); 	determining, by the computing system, one or more cell statistics characterizing the LIDAR data corresponding to each cell (see at least paragraph 0089; wherein probability of velocities of those cells can be calculated); and 	determining, by the computing system, based at least in part on the one or more cell statistics, whether the cell includes at least one object included in the predetermined set of objects of interest (see at least paragraph 0016; wherein the probability that the tracked object is in a given cell is evaluated using the location history). Held does not explicitly mention generating, by the computing system, a top-view representation of the LIDAR data that is discretized into a grid of multiple cells.	However Fritsch does disclose:	generating, by the computing system, a top-view representation of the LIDAR data that is discretized into a grid of multiple cells (see at least paragraph 0063; wherein the result of generating a spatial perception of the traffic scene in step S1 may be represented by a spatial representation of the environment of a ego-vehicle, using a plurality of grid cells as viewed from the top).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fritsch with the teachings as in Held. The motivation for doing so would have been to improve analysis and classification of a traffic scene, see Fritsch paragraph 0019.	As per claim 22, Held discloses wherein each cell in the grid of multiple cells represents a column in three-dimensional space (see at least paragraph 0052; wherein 3D shape information in the Dynamic Bayesian Network model can include both a calculated surface of the 3D object and sensor measurements of the object).	As per claim 23, Fritsch discloses further comprising: determining, by the computing system, a classification for each cell based on whether the cell includes at least one object included in the predetermined set of objects; generating, by the computing system, one or more object segments based at least in part on the classification for each cell; and providing, by the computing system, the one or more object segments to an object classification and tracking application (see at least paragraph 0107; wherein performing the classification for all grid cells and for example comparing the calculated confidence values to a threshold, provides a spatial scene representation of the complete environment. The provided spatial scene representation provides detailed spatial information about the category “yield”. In the lower portion of FIG. 5, the exemplary scene representation shows areas where the ego-vehicle has to yield for other vehicles by a certain texture. The generated spatial scene representation may be provided for example in the form of a labeled spatial semantic environment map to a prediction system component for further processing in an Automated Driving Assistance System and form the basis for an actuation signal for an actuator of the ego-vehicle or display).	As per claims 24 and 35, Fritsch discloses wherein generating, by the computing system, one or more object segments based at least in part on the classification for each cell comprises: clustering, by the computing system, cells having one or more predetermined classifications into one or more groups of cells, each group corresponding to an instance of a detected object of interest (see at least paragraph 0111; wherein after having determined the ray shape of the rays 4.1, 4.2, 4.3 and computed the respective rays 4.1, 4.2, 4.3 for the origin cells 3.1, 3.2, 3.3 a first group of features is computed. The first group of features of the present embodiment counts the number of occurrences of the semantic label “car” along a ray 4 and the distance on the ray 4 up to the first occurrence of the label “car” along the ray 4 is measured); and 	generating, by the computing system, a bounding shape for each instance of a detected object of interest, each bounding shape positioned relative to a corresponding cluster of cells having one or more predetermined classifications, each bounding shape corresponding to one of the one or more object segments (see at least paragraph 0127; wherein the ray shape determination means 25 determines the at least one ray having a ray shape based on the semantic context of the at least one origin cell or the classification task to be solved).	As per claim 25, Fritsch discloses wherein generating, by the computing system, a bounding shape positioned relative to a corresponding cluster of cells comprises: generating, by the computing system, a plurality of proposed bounding shapes positioned relative to each corresponding cluster of cells (see at least paragraph 0127; wherein the ray shape determination means 25 determines the at least one ray having a ray shape based on the semantic context of the at least one origin cell or the classification task to be solved); 	determining, by the computing system, a score for each proposed bounding shape based at least in part on a number of cells having one or more predetermined classifications within each proposed bounding shape (see at least paragraph 0094; wherein confidence values of one semantic labels are accumulated); and	determining, by the computing system, the bounding shape for each corresponding cluster of cells based at least in part on the scores for each proposed bounding shape and a non- maximum suppression analysis of the proposed bounding shapes (see at least paragraphs 0096-0097; wherein the analysis of the confidence values along the ray is performed by integrating the confidence values along the ray 4.3, and extracting the ray length AD.sub.3 (t1) and AD.sub.3 (t2), at which the integrated value 10 exceeds at least one absorption threshold t1, t2, which is a certain numeric value. Preferably, for a specific origin cell 3 in the environment, at least one ray 4 and at least one absorption threshold t1, t2 is used to generate a feature vector 13 that encodes the relative position to a local property given by a confidence map. Using ray features allows for capturing specific spatial information of a more global environment like e.g. properties in a certain angular direction and distance).	As per claims 26 and 37, Held discloses wherein the one or more cell statistics characterizing the LIDAR data corresponding to each cell comprises one or more parameters associated with a distribution, a power, or intensity of LIDAR data points projected onto each cell (see at least paragraph 0100; wherein a 3D point cloud for object tracking simulations is obtained with a Velodyne HDL-64E S2 LIDAR mounted on a vehicle. The Velodyne has 64 beams that rotate at 10 Hz, returning 130,000 points per 360 degree rotation over a vertical range of 26.8 degrees. These points are colored with high-resolution camera images obtained from 5 Point Grey Ladybug-3 RGB cameras, which use fish-eye lenses to capture 1600×1200 images at 10 Hz. The laser is calibrated using standard techniques. The vehicle pose is obtained using the Applanix POS-LV 420 inertial GPS navigation system. Simulations were performed single-threaded on a 2.8 GHz Intel Core i7 processor).	As per claims 27 and 32, Fritsch discloses further comprising: determining, by the computing system, a feature extraction vector for each cell by aggregating one or more cell statistics of surrounding cells at one or more different scales; and wherein the classification for each cell is further based at least in part on the feature extraction vector for each cell (see at least paragraph 0108; wherein the sequence of feature extraction steps follows the flowchart of FIG. 2 and as discussed for FIG. 5 in a corresponding manner. The center portion of FIG. 6 lists the features as extracted for the origin cells 3.1, 3.2, 3.3, 3.4, 3.5. In FIG. 6 one single classifier uses a combination of features extracted for all origin cells 3.1, 3.2, 3.3, 3.4, 3.5 in order to compute a confidence value for a global scene category “narrow”. The global scene category “narrow” characterizes a traffic scene where the space for maneuvers will be generally limited. From the extracted spatial ray features AD.sup.t (ray 4.1, car)=4 m, AD.sup.t (ray 4.2, car)=7 m, AD.sup.t (ray 4.3, car)=inf, AD.sup.t (ray 4.4, car)=inf and AD.sup.t (ray 4.5, car)=1 m, a combined confidence value of narrow (3.1, 3.2, 3.3, 3.4, 3.5)=0.75 is computed which describes a confidence for an only limited lateral room for maneuvering with a linear value).	As per claim 28, Held and Fritsch disclose wherein determining, by the computing system, a classification for each cell based at least in part on the one or more cell statistics comprises: accessing, by the computing system, a classification model that classifies cells of LIDAR data according to a predetermined set of objects of interest (see at least paragraph 0062; wherein Held discloses pre-processing input data to identify 402 tracked objects); 	providing, by the computing system, the one or more cell statistics as input to the classification model (see at least paragraph 0129; wherein Fritsch discloses the spatial scene classification means 28 is adapted to determine a category or class for the at least one origin cell 3 based on the at least one calculated feature calculated by the spatial ray feature extraction means 27); and 	receiving, by the computing system, as an output of the classification model, an indication of whether that cell includes a detected object of interest (see at least paragraph 0130; wherein Fritsch discloses the output means 29 generates and outputs an analysis signal comprising data on the determined category of the at least one location for analysing a traffic scene. The output signal is transmitted to a vehicle and driver interface means 30 which provides the output signal and the data included therein to the vehicle and driver interface means 30 for distribution to other processing modules of the ADAS system, for example a prediction unit for predicting future behaviour of other vehicles, to actuating means for influencing the control of the ego-vehicle or to means for informing a driver of the ego-vehicle by acoustic, visual or haptic signals of a result of the scene analysis).	As per claim 30, Held discloses an object detection system, comprising: 	a LIDAR system configured to transmit ranging signals relative to an autonomous vehicle and to generate LIDAR data (see at least paragraph 0060; wherein I/O interface 204 can enable receipt of data from LIDIAR systems…see at least paragraph 0104; wherein the relative motion of vehicles being tracked can take a range of linear and angular velocities); 	one or more processors (see at least Figure 3; processor 302); 	a classification model, wherein the classification model has been trained to classify cells of LIDAR data (see at least paragraph 0067; wherein a Dynamic Bayesian Network upon which a motion model can be built for use in object tracking in accordance with an embodiment of the invention); and 	at least one tangible, non-transitory computer readable medium that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Figure 3; memory 306), the operations comprising: 	accessing a predetermined-set of objects of interest (see at least paragraph 0062; wherein pre-processing input data to identify 402 tracked objects); 	determining one or more cell statistics characterizing the LIDAR data corresponding to each cell (see at least paragraph 0089; wherein probability of velocities of those cells can be calculated). Held does not explicitly mention providing the one or more cell statistics as input to the classification model; and receiving, as output of the classification model, a classification indicating whether for each cell includes a detected object from the predetermined set of objects of interest.	However Fritsch does disclose:	providing the one or more cell statistics as input to the classification model (see at least paragraph 0129; wherein the spatial scene classification means 28 is adapted to determine a category or class for the at least one origin cell 3 based on the at least one calculated feature calculated by the spatial ray feature extraction means 27); and 	receiving, as output of the classification model, a classification indicating whether for each cell includes a detected object from the predetermined set of objects of interest (see at least paragraph 0130; wherein the output means 29 generates and outputs an analysis signal comprising data on the determined category of the at least one location for analysing a traffic scene. The output signal is transmitted to a vehicle and driver interface means 30 which provides the output signal and the data included therein to the vehicle and driver interface means 30 for distribution to other processing modules of the ADAS system, for example a prediction unit for predicting future behaviour of other vehicles, to actuating means for influencing the control of the ego-vehicle or to means for informing a driver of the ego-vehicle by acoustic, visual or haptic signals of a result of the scene analysis).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fritsch with the teachings as in Held. The motivation for doing so would have been to improve analysis and classification of a traffic scene, see Fritsch paragraph 0019.	As per claim 33, Fritsch discloses wherein the operations further comprise: 	generating one or more proposed bounding shapes based at least in part on the indication of whether each cell includes a detected object of interest (see at least paragraph 0127; wherein the ray shape determination means 25 determines the at least one ray having a ray shape based on the semantic context of the at least one origin cell or the classification task to be solved); 	filtering the one or more proposed bounding shapes to determine a bounding shape corresponding to each instance of a detected object of interest (see at least paragraph 0127; wherein the ray shape determination means 25 determines the at least one ray having a ray shape based on the semantic context of the at least one origin cell or the classification task to be solved); and 	providing the one or more bounding shapes to an object classification and tracking application (see at least paragraph 0108; wherein the sequence of feature extraction steps follows the flowchart of FIG. 2 and as discussed for FIG. 5 in a corresponding manner. The center portion of FIG. 6 lists the features as extracted for the origin cells 3.1, 3.2, 3.3, 3.4, 3.5. In FIG. 6 one single classifier uses a combination of features extracted for all origin cells 3.1, 3.2, 3.3, 3.4, 3.5 in order to compute a confidence value for a global scene category “narrow”. The global scene category “narrow” characterizes a traffic scene where the space for maneuvers will be generally limited. From the extracted spatial ray features AD.sup.t (ray 4.1, car)=4 m, AD.sup.t (ray 4.2, car)=7 m, AD.sup.t (ray 4.3, car)=inf, AD.sup.t (ray 4.4, car)=inf and AD.sup.t (ray 4.5, car)=1 m, a combined confidence value of narrow (3.1, 3.2, 3.3, 3.4, 3.5)=0.75 is computed which describes a confidence for an only limited lateral room for maneuvering with a linear value).	As per claim 34, Fritsch discloses wherein the classification model has been further trained to generate proposed bounding shapes for selected cells, and wherein generating one or more proposed bounding shapes comprises receiving, as output of the classification model, the one or more proposed bounding shapes see at least paragraph 0130; wherein discloses the output means 29 generates and outputs an analysis signal comprising data on the determined category of the at least one location for analysing a traffic scene. The output signal is transmitted to a vehicle and driver interface means 30 which provides the output signal and the data included therein to the vehicle and driver interface means 30 for distribution to other processing modules of the ADAS system, for example a prediction unit for predicting future behaviour of other vehicles, to actuating means for influencing the control of the ego-vehicle or to means for informing a driver of the ego-vehicle by acoustic, visual or haptic signals of a result of the scene analysis.	As per claim 36, Held discloses an autonomous vehicle, comprising: 	a sensor system comprising at least one LIDAR system configured to transmit ranging signals relative to the autonomous vehicle and to generate LIDAR data (see at least paragraph 0060; wherein I/O interface 204 can enable receipt of data from LIDIAR systems…see at least paragraph 0104; wherein the relative motion of vehicles being tracked can take a range of linear and angular velocities); and 	a vehicle computing system (see at least Figure 2; item 200) comprising: 	one or more processors (see at least Figure 3; processor 302); and 	at least one tangible, non-transitory computer readable medium that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Figure 3; memory 306), the operations comprising: 	receiving LIDAR data from the sensor system (see at least paragraph 0060; wherein I/O interface 204 can enable receipt of data from LIDIAR systems…see at least paragraph 0104; wherein the relative motion of vehicles being tracked can take a range of linear and angular velocities); 	each cell representing a column in three-dimensional space (see at least paragraph 0052; wherein 3D shape information in the Dynamic Bayesian Network model can include both a calculated surface of the 3D object and sensor measurements of the object); 	determining one or more cell statistics characterizing the LIDAR data corresponding to each cell (see at least paragraph 0089; wherein probability of velocities of those cells can be calculated). Held does not explicitly mention generating a top-view representation of the LIDAR data that is discretized into a grid of multiple cells, each cell representing a column in three-dimensional space; determining a feature extraction vector for each cell by aggregating one or more cell statistics of surrounding cells at one or more different scales; and 	determining a classification for each cell based at least in part on the feature extraction vector for each cell.
	However Fritsch does disclose:	generating a top-view representation of the LIDAR data that is discretized into a grid of multiple cells (see at least paragraph 0063; wherein the result of generating a spatial perception of the traffic scene in step S1 may be represented by a spatial representation of the environment of a ego-vehicle, using a plurality of grid cells as viewed from the top), ; 	determining a feature extraction vector for each cell by aggregating one or more cell statistics of surrounding cells at one or more different scales (see at least paragraph 0108; wherein the sequence of feature extraction steps follows the flowchart of FIG. 2 and as discussed for FIG. 5 in a corresponding manner. The center portion of FIG. 6 lists the features as extracted for the origin cells 3.1, 3.2, 3.3, 3.4, 3.5. In FIG. 6 one single classifier uses a combination of features extracted for all origin cells 3.1, 3.2, 3.3, 3.4, 3.5 in order to compute a confidence value for a global scene category “narrow”. The global scene category “narrow” characterizes a traffic scene where the space for maneuvers will be generally limited. From the extracted spatial ray features AD.sup.t (ray 4.1, car)=4 m, AD.sup.t (ray 4.2, car)=7 m, AD.sup.t (ray 4.3, car)=inf, AD.sup.t (ray 4.4, car)=inf and AD.sup.t (ray 4.5, car)=1 m, a combined confidence value of narrow (3.1, 3.2, 3.3, 3.4, 3.5)=0.75 is computed which describes a confidence for an only limited lateral room for maneuvering with a linear value); and 	determining a classification for each cell based at least in part on the feature extraction vector for each cell (see at least paragraph 0108; wherein the sequence of feature extraction steps follows the flowchart of FIG. 2 and as discussed for FIG. 5 in a corresponding manner. The center portion of FIG. 6 lists the features as extracted for the origin cells 3.1, 3.2, 3.3, 3.4, 3.5. In FIG. 6 one single classifier uses a combination of features extracted for all origin cells 3.1, 3.2, 3.3, 3.4, 3.5 in order to compute a confidence value for a global scene category “narrow”. The global scene category “narrow” characterizes a traffic scene where the space for maneuvers will be generally limited. From the extracted spatial ray features AD.sup.t (ray 4.1, car)=4 m, AD.sup.t (ray 4.2, car)=7 m, AD.sup.t (ray 4.3, car)=inf, AD.sup.t (ray 4.4, car)=inf and AD.sup.t (ray 4.5, car)=1 m, a combined confidence value of narrow (3.1, 3.2, 3.3, 3.4, 3.5)=0.75 is computed which describes a confidence for an only limited lateral room for maneuvering with a linear value).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fritsch with the teachings as in Held. The motivation for doing so would have been to improve analysis and classification of a traffic scene, see Fritsch paragraph 0019.	As per claim 38, Fritsch discloses wherein the operations further comprise: 	clustering cells having one or more predetermined classifications into one or more groups of cells, each group corresponding to an instance of a detected object of interest (see at least paragraph 0111; wherein after having determined the ray shape of the rays 4.1, 4.2, 4.3 and computed the respective rays 4.1, 4.2, 4.3 for the origin cells 3.1, 3.2, 3.3 a first group of features is computed. The first group of features of the present embodiment counts the number of occurrences of the semantic label “car” along a ray 4 and the distance on the ray 4 up to the first occurrence of the label “car” along the ray 4 is measured); 	generating a bounding shape for each instance of a detected object of interest, each bounding shape positioned relative to a corresponding cluster of cells having one or more predetermined classifications (see at least paragraph 0111; wherein after having determined the ray shape of the rays 4.1, 4.2, 4.3 and computed the respective rays 4.1, 4.2, 4.3 for the origin cells 3.1, 3.2, 3.3 a first group of features is computed. The first group of features of the present embodiment counts the number of occurrences of the semantic label “car” along a ray 4 and the distance on the ray 4 up to the first occurrence of the label “car” along the ray 4 is measured); and 	providing the bounding shape for each instance of a detected object of interest to an object classification and tracking application (see at least paragraph 0108; wherein the sequence of feature extraction steps follows the flowchart of FIG. 2 and as discussed for FIG. 5 in a corresponding manner. The center portion of FIG. 6 lists the features as extracted for the origin cells 3.1, 3.2, 3.3, 3.4, 3.5. In FIG. 6 one single classifier uses a combination of features extracted for all origin cells 3.1, 3.2, 3.3, 3.4, 3.5 in order to compute a confidence value for a global scene category “narrow”. The global scene category “narrow” characterizes a traffic scene where the space for maneuvers will be generally limited. From the extracted spatial ray features AD.sup.t (ray 4.1, car)=4 m, AD.sup.t (ray 4.2, car)=7 m, AD.sup.t (ray 4.3, car)=inf, AD.sup.t (ray 4.4, car)=inf and AD.sup.t (ray 4.5, car)=1 m, a combined confidence value of narrow (3.1, 3.2, 3.3, 3.4, 3.5)=0.75 is computed which describes a confidence for an only limited lateral room for maneuvering with a linear value).	As per claim 39, Fritsch discloses wherein the operations further comprise controlling motion of the autonomous vehicle based at least in part on the bounding shapes for each instance of a detected object of interest provided to the object classification and tracking application (see at least paragraph 0130; wherein the output signal is transmitted to a vehicle and driver interface means 30 which provides the output signal and the data included therein to the vehicle and driver interface means 30 for distribution to other processing modules of the ADAS system, for example a prediction unit for predicting future behaviour of other vehicles, to actuating means for influencing the control of the ego-vehicle or to means for informing a driver of the ego-vehicle by acoustic, visual or haptic signals of a result of the scene analysis).

Claims 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Held et al. (USPGPub 2015/0363940), in view of Fritsch et al. (USPGPub 2016/0171316), and further in view of Surnilla et al. (USPGPub 2018/0121763).	As per claims 29 and 31, Held and Fritsch do not explicitly mention wherein the classification model includes a decision tree classifier and wherein the output of the classification model provides a classification of each detected object of interest as a pedestrian, a vehicle, or a bicycle and a probability score associated with each classification.	However Surnilla does disclose:	wherein the classification model includes a decision tree classifier and wherein the output of the classification model provides a classification of each detected object of interest as a pedestrian, a vehicle, or a bicycle and a probability score associated with each classification (see at least paragraph 0015; wherein the first classification data associated with the object may include a classification (e.g., a vehicle, a truck, a motorcycle, a bicycle, a pedestrian, an animal, etc.) of the object, a classification confidence score or value (e.g., a probability, a percentage, etc.), and a location of the object).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Surnilla with the teachings as in Held and Fritsch. The motivation for doing so would have been to increase confidence in a vehicle's classification of a nearby object, see Surnilla paragraph 0015.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662